


SECOND AMENDMENT TO CREDIT AGREEMENT
THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of June
23, 2014, is entered into by and among CINCINNATI BELL INC., an Ohio corporation
(the “Borrower”), the Guarantors signatories hereto, the Lenders signatories
hereto and BANK OF AMERICA, N.A., as Administrative Agent and an L/C Issuer, and
PNC BANK, NATIONAL ASSOCIATION, as Swingline Lender and an L/C Issuer.
RECITALS
A.    The Borrower, the Guarantors, the Lenders, the Swingline Lender, the L/C
Issuers and the Administrative Agent are party to that certain Credit Agreement
dated as of November 20, 2012 (as amended by that certain First Amendment to
Credit Agreement dated as of September 10, 2013 and as further amended,
modified, restated or supplemented from time to time prior to the Second
Amendment Effective Date, the “Existing Credit Agreement”).
B.    The Borrower has requested that the Lenders amend the Existing Credit
Agreement as set forth herein.
C.    The parties have agreed to amend the Existing Credit Agreement as set
forth herein.
AGREEMENT
NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
I.
CERTAIN DEFINITIONS

1.    Certain Definitions. The following terms used in this Amendment, including
its preamble and recitals, have the following meanings:
“Amended Credit Agreement” means the Existing Credit Agreement as amended
hereby.
“Second Amendment Effective Date” shall have the meaning assigned to such term
in the introductory paragraph of Article III hereof.
2.    Other Definitions. Unless otherwise defined herein or the context
otherwise requires, terms used in this Amendment, including its preamble and
recitals, have the meanings provided in the Amended Credit Agreement.
II.
AMENDMENTS TO EXISTING CREDIT AGREEMENT

Subject to the satisfaction of the condition precedent set forth in Article III
hereof, as of the date hereof the Existing Credit Agreement is hereby amended as
follows:


1.    The definition of “Applicable Prepayment Date” in Section 1.01 of the
Existing Credit Agreement is hereby amended by replacing each of the references
to “Bank of America” therein with “a Lender or an Affiliate of BlackRock, Inc.”.


2.    Clauses (A), (B), (C) and (D) of Section 2.05(b)(ii) of the Credit
Agreement are hereby amended by replacing each of the references to “Bank of
America” therein with “a Lender or an Affiliate of BlackRock, Inc.”.
III.
CONDITIONS PRECEDENT TO EFFECTIVENESS

This Amendment shall become effective as of the date hereof (the “Second
Amendment Effective Date”) when the Administrative Agent shall have received
counterparts of this Amendment which collectively shall have been executed on
behalf of each of the Borrower, each of the Guarantors, the Required Lenders and
the Administrative Agent.
IV.
MISCELLANEOUS

1.    Effect of Amendment. Except as expressly modified and amended in this
Amendment, all of the terms, provisions and conditions of the Loan Documents
shall remain unchanged and in full force and effect. On and after the Second
Amendment Effective Date, any reference in the Loan Documents or any and all
other documents thereafter executed and delivered pursuant to the terms of the
Loan Documents to the “Credit Agreement” shall be deemed to refer to the Amended
Credit Agreement.



--------------------------------------------------------------------------------



2.    Construction. This Amendment is a Loan Document executed pursuant to the
Existing Credit Agreement and shall (unless otherwise expressly indicated
therein) be construed, administered and applied in accordance with the terms and
provisions of the Amended Credit Agreement.
3.    Reaffirmation of Loan Party Obligations. Each Loan Party hereby ratifies
the Amended Credit Agreement and acknowledges and reaffirms that (i) it is bound
by all terms of the Amended Credit Agreement and (ii) it is responsible for the
observance and full performance of the Obligations. Without limiting the
generality of the proceeding sentence, (i) each of the Guarantors confirms that
it jointly and severally guarantees the prompt payment when due of all
Obligations, in accordance with, and pursuant to the terms of, Article IV of the
Amended Credit Agreement and (ii) each of the Loan Parties agrees that all
references in the Collateral Documents to the term “Secured Obligations” shall
be deemed to include all of the obligations of the Loan Parties to the Lenders
and the Administrative Agent, whenever arising, under the Amended Credit
Agreement, the Collateral Documents or any of the other Loan Documents
(including, but not limited to, any interest, expenses and cost and charges that
accrue after the commencement by or against any Loan Party or any Affiliate
thereof or any proceedings under any Debtor Relief Laws naming such Person as
the debtor in such proceeding).
4.    Counterparts. This Amendment may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which taken
together shall constitute one and the same instrument.
5.    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
6.    Binding Effect. This Amendment, the Amended Credit Agreement and the other
Loan Documents embody the entire agreement between the parties and supersede all
prior agreements and understandings, if any, relating to the subject matter
hereof. These Loan Documents represent the final agreement between the parties
and may not be contradicted by evidence of prior, contemporaneous or subsequent
oral agreements of the parties. Except as expressly modified and amended in this
Amendment, all the terms, provisions and conditions of the Loan Documents shall
remain unchanged and shall continue in full force and effect.
7.    Severability. If any provision of this Amendment is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Amendment shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


[Remainder of Page Intentionally Left Blank]

2

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and year first above written.
BORROWER:
 
CINCINNATI BELL INC.,
 
 
an Ohio corporation
By:
 
/s/ Christopher C. Elma
Name:
 
Christopher C. Elma
Title:
 
Vice President, Treasury & Tax






--------------------------------------------------------------------------------



GUARANTORS:
 
CINCINNATI BELL TELECOMMUNICATION
 
 
SERVICES LLC, an Ohio limited liability company
 
 
 
 
 
CINCINNATI BELL ENTERTAINMENT INC.,
 
 
an Ohio corporation
 
 
 
 
 
CINCINNATI BELL WIRELESS, LLC,
 
 
an Ohio limited liability company
 
 
 
 
 
CINCINNATI BELL TECHNOLOGY SOLUTIONS INC.,
 
 
a Delaware corporation
 
 
 
 
 
CINCINNATI BELL ANY DISTANCE INC.,
 
 
a Delaware corporation
 
 
 
 
 
CBTS SOFTWARE LLC,
 
 
a Delaware limited liability company
 
 
 
 
 
EVOLVE BUSINESS SOLUTIONS LLC
 
 
an Ohio limited liability company
 
 
 
 
 
CINCINNATI BELL ANY DISTANCE OF VIRGINIA LLC,
 
 
a Virginia limited liability company
 
 
 
 
 
DATA CENTER INVESTMENT INC.,
 
 
a Delaware corporation
 
 
 
 
 
DATA CENTERS SOUTH INC.,
 
 
a Delaware corporation
 
 
 
 
 
DATA CENTER INVESTMENTS HOLDCO LLC,
 
 
a Delaware limited liability company
 
 
 
 
 
DATA CENTERS SOUTH HOLDING LLC,
 
 
a Delaware limited liability company
 
 
 
By:
 
/s/ Christopher C. Elma
Name:
 
Christopher C. Elma
Title:
 
Vice President, Treasury & Tax




--------------------------------------------------------------------------------



ADMINISTRATIVE AGENT:
 
BANK OF AMERICA, N.A.,
 
 
as Administrative Agent
 
 
 
By:
 
/s/ Don B. Pinzon
Name:
 
Don B. Pinzon
Title:
 
Vice President




--------------------------------------------------------------------------------



LENDER:
 
[Lender signature pages on file with the Administrative Agent]






